 WARE COTTON BATTING CO., INC.363WARE COTTONBATTING CO.,INC.andINTERNATIONALHOD CARRIERS,BUILDING AND COMMON LABORERS'UNION OF AMERICA,AFL, ROOFERS and MANUFAC-TURERSLOCAL667,Petitioner.Case No. 15-RC-895.April 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Smolen,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[ChairmanHerzog and MembersStyles and Peterson] .Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.We find that all production and maintenance employeesat the Employer's New Orleans,Louisiana,plant, excludingguards,office clerical employees,confidential employees,professional employees,and supervisors,constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.The Employer contends that the petition is prematureand should be dismissed because of a contemplated expansionin the size of the unit.The Petitioner urges that an immediateelection should be directed as a representative group of em-ployees is now working in all classifications.At the time of the hearing on March 5, 1953,the Employerwas engaged in the manufacture of cotton batting from rawcotton.On or about December 15, 1952,the F. Burkart Manu-facturingCompany,a St. Louis,Missouri,firm, engaged inthemanufacture of cotton and sisal batting, purchased thestock of the Employer.It is presently expandin.alteringthe Employer's production setup,with the intentioomofproducingsisal batting in addition to cotton batting.At thetime of thehearing, the machinery in the plant had been moved in such away as to permit the new sisal production line to be installed.The plant manager testified that he hoped to start productionon the new sisal line within 30 to 60 days from the date ofthe hearing.At the time of the hearing,inMarch, there were approxi-mately 30 employees,working on 2 shifts,employed on thecotton batting production line.These employees do whatever1The petition was amended at the hearing to show the correct name of the Employer. 3 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork is necessary to be done in the plant, and none of themhas a specific work classification. The Employer testifieditexpected to hire 15 to 30 new employees when the sisal linewent into operation in April. However, some of the employeespresently working on the cotton line may be transferred to thesisal line when that line is installed! Because the processesofmanufacturing sisal and cotton batting are so similar, it isprobable that no new work classifications will be created forthe sisal line different from those on the cotton line.3We believe that the present complement of employees is arepresentative and substantialsegmentof the working forceultimately to be employed. We thereforesee no reason fordeparting from the Board's usual policy of directing an imme-diate election.4 Accordingly, the Employer's motiontodismissis hereby denied.[Text of Direction of Election omitted from publication.]2Itwill be up to the plant superintendent to decide whether to hire new employees for thesisal line,or to transfer cotton- line employees to do sisal-line work.s Although the process of manufacturing sisal and cotton batting is similar,some differenttypes of machines are used due to the stiffer nature of sisal as compared to cotton.4Pershing Avenue Corporation, Ivers & Pond Piano Company, Paul G. Mehlin & Sons andPoole Piano Company, 98 NLRB 148; Oliver Iron and Steel Corporation, Berry Division, 98NLRB 1110; Chrysler Corporation, Michaud Ordnance Plant, 98 NLRB 1105.HIGGINS, INC.andUNITED BROTHERHOOD OF CARPEN_TERS & JOINERS OF AMERICA, SHIP CARPENTERS,CAULKERS & JOINERS, LOCAL NO. 584, AFL, PetitionerHIGGINS, INC.andINTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OFAMERICA, LOCAL 37, AFL, Petitioner.Cases Nos.15-RC-881, 15-RC-8'87,15-RC-884, and15-RC-886. April 24, 1953.DECISIONAND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNationalor Relations Act, a consolidated hearing was heldbefore.Lewis, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththese casesto a three-member panel [Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in these cases,' the Board finds:1The Board grants the motion of United Brotherhood of Carpenters & Joiners of America,Ship Carpenters, Caulkers & Joiners, Local No. 584, AFL, herein called the Carpenters, towithdraw its petition in Case No. 15-RC-887 and the motion of international Brotherhood ofBoilermakers,Iron Shipbuilders and Helpers of America,Local 37, AFL,to withdraw itspetition in Case No. 15-RC-884.104 NLRB No 50.